Filed 2/24/15 Ingelson v. Imgelson CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


ERIC P. INGELSON,                                                       B252310

         Plaintiff and Appellant,                                       (Los Angeles County
                                                                         Super. Ct. No. SC102251)
         v.

STEVEN G. INGELSON,

         Defendant and Respondent.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Richard A. Stone, Judge. Affirmed.
         Eric P. Ingelson, in pro. per., for Plaintiff and Appellant.
         Law Offices of Rosenthal & Associates and Lisa F. Rosenthal for Defendant
and Respondent.
                                 INTRODUCTION
      Plaintiff and appellant Eric Ingelson appeals from a judgment entered
following a jury verdict in favor of his twin brother, defendant and respondent
Steven Ingelson, on Eric’s cause of action for fraud arising out of Steven’s failure
to pay back a $100,000 loan.
      Eric first contends that the trial court erred in denying his request for a
waiver of court reporter fees for the trial, which prevented him from being able to
order a transcript of the trial proceedings. Because Los Angeles County superior
courts no longer provide official court reporters for civil trials, however, the trial
court did not abuse its discretion in denying a waiver of fees for a reporter.
      Eric further contends that the trial court should have granted his motion for a
new trial, because the court deprived him of a fair trial by: (1) excluding relevant
evidence; (2) admitting evidence that Steven had not turned over in discovery;
(3) omitting jury instructions requested by Eric; and (4) admonishing Eric, who
represented himself at trial, in front of the jury. He also contends that the trial
court should have granted his motion for a judgment notwithstanding the verdict,
due to the overwhelming evidence that Steven never intended to repay the loan.
However, Eric’s failure to satisfy his burden to provide a record of the oral trial
proceedings forecloses his arguments, because in the absence of a record
demonstrating otherwise, we presume that the trial court’s rulings and conduct
were correct and that substantial evidence supported the verdict. We therefore
affirm the judgment.


               FACTUAL AND PROCEDURAL BACKGROUND
      After Steven failed to repay a $100,000 loan from Eric for the purchase and
remodel of a home (the Property), Eric sued Steven for breach of the promissory
note. He amended his complaint to add causes of action for fraud and deceit, quiet
                                           2
title, civil conspiracy, fraudulent transfer, constructive trust, and judicial
foreclosure. The court sustained Steven’s demurrer to all the causes of action
except breach of contract, fraud, and judicial foreclosure.
      In August 2010, the trial court granted Eric’s motion for summary judgment
on the claims for breach of contract and judicial foreclosure, issued a decree of
foreclosure for the Property, and ordered that Steven pay Eric $114,695.88 plus
interest from the proceeds of the sale. Eric voluntarily dismissed his remaining
cause of action for fraud and deceit. However, Steven never paid Eric, instead
declaring bankruptcy, and on September 27, 2011, the trial court reinstated the
fraud claim at Eric’s request. Trial initially was set for October 2011 but was
continued on several occasions to August 26, 2013. Eric moved to amend the
complaint to add additional facts relating to the cause of action for fraud and
deceit, and on the second day of trial the trial court ordered that the complaint be
conformed to proof at trial.
      The trial on the fraud and deceit claim commenced on August 26, 2013 and
lasted three days. The jury found in favor of Steven and judgment on that cause of
action was entered in his favor. Eric filed a motion for a new trial and a motion for
judgment notwithstanding the verdict, both of which were denied. He timely
appealed.


                                    DISCUSSION
I.    Denial of Fee Waiver for Court Reporter for Trial
      Eric contends that because he is indigent, the court should have granted his
application for a waiver of the court reporter’s fees for the three-day trial. Under
Government Code section 68630 et seq. and California Rules of Court, rules 3.50
to 3.58, litigants who qualify as indigent under Government Code section 68632
and who comply with the application procedures set forth in rule 3.51 are entitled
                                            3
to waivers of certain court fees, and may in the discretion of the trial court be
granted waivers of other court fees. (Kim v. De Maria (2013) 218 Cal.App.4th
Supp. 1, 4.) As relevant here, a qualified litigant is entitled to a waiver of court
reporter fees “for attendance at hearings and trials held within 60 days of the date
of the order granting the application” (Cal. Rules of Court, rule 3.55(7)), and may
receive a waiver of reporter’s fees for hearings and trials held more than 60 days
after the date of the order granting the application. (Cal. Rules of Court, rule 3.56.)
      At the outset of the case, in 2009, Eric was granted a fee waiver, and then on
subsequent occasions he was granted additional fee waivers, including for the court
reporter’s daily fee for up to 60 days from the date of each fee waiver order. On
August 26, 2013, Eric filed another waiver request, including court reporter fees
for the impending three-day trial as well as jury fees and expenses. The trial court
granted the request as to jury fees and expenses, but not reporter fees for the three-
day period.
      Neither the August 26, 2013 order denying the reporter fee waiver nor the
minute order referencing it state the basis for the denial, and there is no transcript
of the hearing in the record. However, for the reasons that follow, we can readily
ascertain the basis for the court’s order and conclude that the trial court did not
abuse its discretion in denying the waiver of reporter fees for the trial.
      In short, the trial court denied the request for the waiver of official court
reporter fees because there would be no official court reporter at the trial whose
fees could be waived and absorbed by the court. Prior to May 15, 2012, Local
Rule 2.21 provided that “[o]fficial court reporters are normally available for
reporting all trials in unlimited civil cases.” (Former Los Angeles Superior Court
Rules, rule 2.21(a).) However, due to deep budget cuts affecting California’s trial
courts, the presiding judge of the Los Angeles Superior Court signed a General
Order, effective May 15, 2012, suspending Local Rule 2.21, and adopting a
                                           4
“Policy Regarding Normal Availability of Official Court Reporters and Privately
Arranged Court Reporters.”
(http://www.lacourt.org/generalinfo/courtreporter/pdf/CourtReporterPolicy.pdf)
That policy noted that parties in civil cases do not have a constitutional right to a
court reporter, and that beginning June 18, 2012, official court reporters normally
would not be available for civil trial proceedings in Los Angeles Superior Court,
but that parties could privately arrange for court reporters pursuant to specified
procedures. (Id. at p. 1.) The policy further stated that “[c]ourts are not required to
provide official court reporters in civil matters to indigent litigants. . . . California
Rule of Court Rules 3.55 and 3.56 mention court reporters fees as fees that can be
waived for indigents. However, the rule does not create a right to have an official
court reporter present. The rule merely creates a waiver of official court reporters’
fees when one is present. Nothing in these rules grants the recipient of a fee
waiver a right to a free official court reporter where none is provided by the court.”
(Id. at p. 2.)
       Los Angeles Superior Court Local Rule 2.21 was subsequently amended,
effective January 1, 2013, to provide, as relevant here, that “[o]fficial court
reporters are not normally available for reporting trials in unlimited civil cases.”
(Los Angeles Superior Court Local Rules, rule 2.21(a).) “Parties desiring the
services of a court reporter for a proceeding for which the court does not make a
court reporter available may arrange for the appointment of a court approved
official court reporter from a list maintained by the court, or may, by stipulation,
arrange for the appointment of a privately retained certified shorthand reporter, in
accordance with the procedures posted on the court’s website and available in the
clerk’s office. If an arrangement for a court reporter is made under this
subdivision, it is the responsibility of the arranging party or parties to pay the


                                            5
reporter’s fee for attendance at the proceedings.” (Los Angeles Superior Court
Local Rules, rule 2.21(e).)
      Thus, under the Los Angeles Superior Court Local Rules applicable at the
time of his August 26, 2013 request for a waiver of reporter’s fees for trial, the
court would not make an official court reporter available for the trial, and if Eric
chose to arrange for the services of a reporter, as was his right, he was responsible
for the fee. Because no court reporter was to be provided by the court for the trial,
the court did not abuse its discretion in denying Eric’s application for a waiver of
reporter fees.


II.   Motion for a New Trial
      Eric contends that the trial court erroneously denied his motion for a new
trial. To determine whether Eric’s motion for a new trial should have been
granted, we examine the entire record and make an independent assessment of
whether there were grounds for granting the motion. (ABF Capital Corp. v.
Berglass (2005) 130 Cal. App. 4th 825, 832.) However, the appellate record
compiled by Eric does not include a record of the oral trial proceedings. Rule
8.120 of the California Rules of Court states: “Except as otherwise provided in
this chapter, the record on appeal in a civil case must contain the records specified
in (a) and (b), which constitute the normal record on appeal. [¶] . . . [¶] (b)
Record of the oral proceedings [¶] If an appellant intends to raise any issue that
requires consideration of the oral proceedings in the superior court, the record on
appeal must include a record of these oral proceedings in the form of one of the
following: [¶] (1) A reporter’s transcript under rule 8.130; [¶] (2) An agreed
statement under rule 8.134; or [¶] (3) A settled statement under rule 8.137.”
      As mandated by Los Angeles Superior Court Local Rule 2.21, the trial court
did not make an official court reporter available for the trial, and Eric did not make
                                           6
his own arrangements for a reporter to be present; thus, it was not possible for him
to provide a reporter’s transcript of the trial proceeds. However, Eric still had the
ability to provide us with either an agreed statement or settled statement. (Cal.
Rules of Court, rules 8.130(g), 8.134, 8.137.) The parties did not file an agreed
statement, and Eric did not file a request for a settled statement. It is an appellant’s
burden to furnish a record that is adequate to consider the contentions on appeal.
(Ballard v. Uribe (1986) 41 Cal. 3d 564, 574–575; Maria P. v. Riles (1987) 43
Cal. 3d 1281, 1295 [in absence of reporter’s transcript, appellant should have
augmented record with settled statement “to provide an adequate record to assess
error”]; Foust v. San Jose Construction Co., Inc. (2011) 198 Cal. App. 4th 181,
186.) As discussed below, we are unable to credit any of Eric’s arguments on
appeal in the absence of a record to support his contentions of error.


      A. Allegedly Erroneous Evidentiary Rulings
                1. Steven’s Bankruptcy Filings and Bank Statements
      Eric contends that the trial court erred by excluding all of the filings from
Steven’s bankruptcy case, which Eric contends contained a “multitude of false
statements,” demonstrated that Steven “used the bankruptcy system [to] pocket
over $108,000 in fraudulent benefits,” and further showed that Steven never
intended to pay him back the $100,000. Likewise, Eric contends that the trial court
erred in sustaining Steven’s objections to the admission of bank statements that,
according to Eric, showed Steven was in no position to repay the loan or make the
improvements to the Property and therefore demonstrated he had no intention of
repaying the loan.
      Without a record of the oral proceedings at trial, we are unable to evaluate
whether Steven’s objections to the admission of the bank statements and
bankruptcy filings were meritorious and properly sustained. Even assuming the
                                           7
objections were improper, without a sufficient record, we cannot ascertain whether
Eric was prejudiced by any erroneous exclusion of evidence. “It is a fundamental
principle of appellate jurisprudence in this state that a judgment will not be
reversed unless it can be shown that a trial court error in the case affected the
result.” (In re Sophia B. (1988) 203 Cal. App. 3d 1436, 1439.) The appellant has
the burden on appeal not to merely show error but “‘to show injury from the
error.’” (Douglas v. Ostermeier (1991) 1 Cal. App. 4th 729, 740.) Without a record
of the oral proceedings, Eric can show neither error nor injury.


                  2. Third Amended Complaint
       Eric contends that the trial court erred in failing to allow his third amended
complaint, which included additional facts supporting his fraud and deceit
allegations, to be admitted as an exhibit at trial; instead, the jurors were forced to
rely on their memory of his testimony with respect to the additional allegations.
His exhibit list does not include the third amended complaint,1 and, as discussed
above, he has not presented a record of the oral trial proceedings from which we
could determine that he indeed sought to have it introduced as an exhibit. Even
assuming that he did seek its admission, we do not have a sufficient record from
which to analyze his claim that the trial court erred in excluding it, or that he was
prejudiced by its exclusion. Moreover, we note that a complaint generally does not
constitute admissible evidence. We cannot find that the trial court erred in failing
to admit it as a trial exhibit.




1
       Although Eric lodged a third amended complaint at the time he moved to amend
the then-operative second amended complaint, it does not appear that the third amended
complaint was ever filed. Rather, on the second day of trial, the court ordered the
complaint to be conformed to the proof at trial.
                                           8
                3. Exhibit No. 110
      Eric contends that the trial court erred in admitting into evidence as Exhibit
No. 110 a collection of 2007 inspection reports and repair estimates relating to
termite, mold and other issues with respect to the Property. He argues that the
documents should have been excluded because they were not produced during
discovery, and he asserted in his declaration in support of his motion for a new trial
that he objected at trial on that basis. He contends he was prejudiced by Steven’s
failure to turn over the documents in discovery, because they would have led him
to the discovery of additional crucial documents demonstrating Steven’s
concealment of the Property’s significant defects. In denying Eric’s motion for a
new trial, the trial court ruled that even assuming that Eric was unaware of the
documents before trial, he had not demonstrated that he was prejudiced by their
admission into evidence, because their content was not material to any issue
decided by the jury in rendering its verdict.
      In the absence of an affirmative showing of error, we presume that this
ruling by the trial court is correct. (Schnabel v. Superior Court (1993) 5 Cal. 4th
704, 718.) Without a record of the oral proceedings at trial, we cannot determine
whether Eric in fact made appropriate objections to Exhibit No. 110. Even if we
assume that he made a proper objection, without a record of the trial proceedings
we cannot say that the trial court erred in concluding that Eric was not prejudiced
by the admission of the exhibit. Rather, “it is presumed that the unreported trial
testimony would demonstrate the absence of error.” (Estate of Fain (1999) 75
Cal. App. 4th 973, 992.)


                4. Evidence Regarding $5,000 Settlement Payment
      Eric contends that although the court had granted his motion in limine to
exclude evidence that Steven paid him $5,000 as part of a settlement, the court
                                          9
permitted the evidence of the payment to come in at trial. However, Eric failed to
provide a record demonstrating that the court granted his motion in limine to
exclude such evidence or that it admitted evidence in contravention of that ruling.
As such, we find no error.


       B. Allegedly Erroneous Jury Instructions
       Eric contends that the jury instructions provided to the jury omitted special
instructions he requested, including CACI No. 1901, the pattern instruction for
concealment, as well as additional instructions defining deceit. On the scant record
before us, we can find no instructional error.
       “An appellant arguing instructional error must ensure that the appellate
record includes the instructions given and refused and the court’s rulings on
proposed instructions. [Citations.] . . . [I]f the record does not show whether an
instruction was refused or ‘withdrawn, abandoned, or lost in the shuffle,’ the
reviewing court must presume that the appellant withdrew the instruction.
[Citation.] ‘[I]t is incumbent upon . . . appellant . . . to make certain that the trial
court has ruled [on a requested instruction] and that the record on appeal discloses
that ruling before the alleged ruling may be assigned as error. [Citations.]’
[Citation.]” (Bullock v. Phillip Morris USA, Inc. (2008) 159 Cal. App. 4th 655, 678-
679 (Bullock).)
       In this case, although Eric requested that the trial court give additional
instructions, including CACI No. 1901, we cannot ascertain why the court did not
give these instructions, because there is no record of the oral proceedings.
Moreover, because Eric failed to argue in his memorandum of points and
authorities in support of his motion for a new trial that these instructions were
erroneously omitted, the trial court did not have the opportunity to explain the
basis for their omission. In the absence of a record demonstrating error, we must
                                            10
presume that the trial court committed no instructional error. (Bullock, supra, 159
Cal.App.4th at p. 678.)


       C. Admonishment by Trial Judge in Jury’s Presence
       Eric complains that he was prejudiced when the trial court admonished him
in front of the jury that “this was not the Jerry Springer show” and that he was
trying to sneak in evidence that he had been told not to raise. As he acknowledges,
because there is no record of the oral proceedings, “[t]he exact words cannot be
provided to the Appellate Court.” Without a record supporting his allegations, we
will not presume that the trial court made statements to Eric that were prejudicial.


III.   Motion for Judgment Notwithstanding the Verdict
       Finally, Eric contends that the trial court erred in denying his motion for a
judgment notwithstanding the verdict. “Ordinarily, when reviewing a ruling on a
motion for JNOV, ‘an appellate court will use the same standard the trial court uses
in ruling on the motion, by determining whether it appears from the record, viewed
most favorably to the party securing the verdict, that any substantial evidence
supports the verdict. “‘“If there is any substantial evidence, or reasonable
inferences to be drawn therefrom in support of the verdict, the motion should be
denied.”’”’ [Citation.]” (Pacific Corporate Group Holdings, LLC v. Keck (2014)
232 Cal. App. 4th 294, 309.) In denying the motion, the trial court found that
substantial evidence supported the verdict. In the absence of a record of the oral
trial proceedings that demonstrates otherwise, we presume that the trial court’s
ruling was correct.




                                          11
                   DISPOSITION
The judgment is affirmed. Respondent is awarded costs on appeal.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                               WILLHITE, J.




We concur:




EPSTEIN, P. J.




MANELLA, J.




                          12